DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (WO 2008/030542) in view of Enright et al. (US 7533805).
Regarding claims 1, 13 and 15, Berg discloses a non-transitory computer-readable data medium on which has been stored at least one series of program code instructions for execution of a method for associating perception data of a first digital content displayed on a display device of an item of electronic equipment (Page.1, line 26-29: Berg discusses how a system collecting eye gazing data from the consumer while presenting the visual stimulus to the consumer with regard to the AOI; and associating the collected biometric data and the collected eye gazing data regarding the area of interest (AOI), i.e. associating perception data of a first digital content displayed on a display device), when the instructions are executed by a processor, wherein the instructions configure the processor to perform acts comprising: consulting the first content on the display device, a result of the at least one capture being designated as second content (Page.12 lines 15-25 and Page.13 lines 17-22: Berg discusses how an imaging apparatus can store how many times a consumer picks up a product and places it back on the shelf, how long 
Berg discloses the invention set forth above but does not specifically points out “triggering at least one capture on the basis of a capture device in a direction of at least one individual, called an observer”
Enright however discloses triggering at least one capture on the basis of a capture device in a direction of at least one individual, called an observer (Col.15 lines 19-27, Col.24 lines 24-33: Enright discusses how an image captured in response to triggering events, are analyzed so that the facial features of persons in images are compared to images stored in the data store;  and how a system trigger a sequence which may include capturing additional images, sounding alarms or sending messages electronically to selected individuals and captured images as well as information concerning the person who was indicated to be recognized)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Berg, and modify to trigger at least one capture on the basis of a capture device in a direction of at least one individual, called an observer, as taught by Enright, thus allowing to record activities occurring 
Considering claim 2, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which analyzing distinctive elements of the second content comprises identifying the at least one individual (Page.12 lines 15-25 and Page.13 lines 17-22: Berg discusses how an imaging apparatus can combine neurological responses, motivational research, and physiological reactions, among others, to provide detailed depth analysis of a consumer's reaction to a product or environment).  
Considering claim 3, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the perception data are contained in the first content (Page.1, line 26-29: Berg discusses how a system collecting eye gazing data from the consumer while presenting the visual stimulus to the consumer with regard to the AOI; and associating the collected biometric data and the collected eye gazing data regarding the area of interest). 
Considering claim 4, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the second content corresponds to one or more contents of image type (Page.12 lines 15-25 and Page.13 lines 17-22). 
Considering claim 5, Berg discloses the method for associating perception data, defined as claimed in claim 1, in which the at least one is defined by at least one capture of an image performed in a time period which begins at a start of the consultation of the first content (Page.16 lines 17-19: Berg discusses how a system measured data from the physiological apparatus is synchronized in time with the element to which the viewer has directed her attention at a point in time or over a period of time).
 decisions; and how the data-capturing apparatus stored information such as eye-gaze measurement values, or derivative values such as from intermediate analysis and synchronized, with the viewed element for each or any time interval, or over a period of time).
Considering claim 7, Berg discloses the method for associating perception data, defined as claimed in claim 6, in which analyzing distinctive elements of the second content comprises selecting at least one image of said video content (Page.19 lines 15-16: Berg discusses how a video digital photography apparatus can be used that captures and may correlate any facial
expression change with facial elements analysis software, i.e. it is obvious to select at least one image of said video content). 
Considering claim 8, Enright discloses the method for associating perception data, defined as claimed in | claim 6, in which analyzing distinctive elements of the second content comprises a semantic analysis of said audio content (Col.23 lines 56-60 and Col.24 lines 1-6: Enright discusses how a system authorize such further operation if other indicia such as voice, numeric or other inputs correspond to the authorized user) 
Considering claim 9, Enright discloses the method for associating perception data, defined as claimed in claim 1, in which the consultation of the first content comprises a request for authorization of activation of the capture device to the observer (Col.14 lines 40-51, Col.23 
Considering claim 10, Enright discloses the method for associating perception data, defined as claimed in claim 9, in which the request for authorization of activation of the capture device is made during the request, made by the observer, for access to the first content (Col.14 lines 40-51, Col.23 lines 41-44 and Col.36 lines 1-5). 
Considering claim 11, Enright discloses the method for associating perception data, defined as claimed in | claim 9, in which the consultation of the first content also comprises a request for authorization to send the perception data of the first content to at least one recipient (Col.14 lines 40-51, Col.23 lines 41-44 and Col.36 lines 1-5). 
Considering claim 12, Enright discloses the method for associating perception data, defined as claimed in claim 1, further comprising deleting the second content when the association of the perception data with the first content is terminated (Col.5 lines 63-65, Col.8 lines 13-16 and fig.34, 400: Enright discusses how a user terminal in the system of for purposes of setting up an automatic delete function for selectively deleting types of captured images, i.e. it is obvious to set up a system to delete the second content when the association of the perception data with the first content is terminated). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             03/01/2022